Title: To Alexander Hamilton from Joseph Whipple, 25 January 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, January 25, 1791. Encloses “quarterly Accounts to the 31st. Ultimo.” Requests information on the implementation of the “53rd Section of Collection Act,” which provides that “the Commission for Collecting … be charged on the amount of all monies received on account of duties.” Asks how weighmasters should be compensated “for weighing including tare of packages.” Asks if “Vessels … [which] have given up their licenses and proceedd on a foreign Voyage, &c having returned … [and] received a license a Second time within the Year” had to pay Tonnage when the second license was granted. Asks for instructions on the restoration of the foreign tonnage paid by the Schooner Industry.
